Order, Supreme Court, New York County (Helen E. Freedman, J.), entered July 14, 1988, and judgment of said court entered on or about July 28, 1988, denying appellant’s petition to enjoin respondent from commencing rebidding, and to direct respondent to award appellant a contract for collection services, unanimously affirmed, without costs.
Paragraph 12.2 of the request for qualifications and New *313York City Charter § 343 (b) empowered respondent to reject any or all bids. Respondent’s determination to reject bids for the purpose of reaching a larger pool of applicants and to reduce the costs of commissions after a new bidding process was rationally based (Matter of Tri-State Aggregates Corp. v Metropolitan Transp. Auth., 108 AD2d 645 [1st Dept 1985]). The petition should be decided with sole reference to the public interest (Matter of Conduit & Found. Corp. v Metropolitan Transp. Auth., 66 NY2d 144, 148 [1985]). We have examined petitioner’s remaining contentions and find them without merit. Concur—Murphy, P. J., Sullivan, Carro, Wallach and Rubin, JJ.